    Case: 3:20-cv-00165-MJN Doc #: 14 Filed: 10/09/20 Page: 1 of 2 PAGEID #: 39




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION, AT DAYTON

JOHNITA FREEMAN,

                       Plaintiff,                    Case No. 3:20-cv-165

       vs.

COMMISSIONER OF                                      Magistrate Judge Michael J. Newman
SOCIAL SECURITY,                                     (Consent Case)

                  Defendant.
______________________________________________________________________________

    ORDER: (1) GRANTING THE COMMISSIONER’S THIRD MOTION FOR AN
     EXTENSION OF TIME (TO OCTOBER 28, 2020) IN WHICH TO FILE THE
 ADMINISTRATIVE RECORD (DOC. 10); (2) DIRECTING THE COMMISSIONER TO
  FILE THE ADMINISTRATIVE RECORD AS SOON AS IS PRACTICABLE; AND (3)
  ASSUMING THE ADMINISTRATIVE RECORD CANNOT BE PROMPTLY FILED,
   ORDERING THE COMMISSIONER TO FILE A STATUS REPORT REGARDING
     THIS ISSUE ON OR BEFORE OCTOBER 28, 2020 -- AND EVERY 30 DAYS
                THEREAFTER -- UNTIL THE RECORD IS FILED
____________________________________________________________________________

       This Social Security disability case is before the Court on the Commissioner’s third motion

for an extension of time -- to October 28, 2020 -- in which to file the administrative record. Doc.

10. Plaintiff filed a memorandum in opposition, and the Commissioner has submitted a reply.

Docs. 12, 13.

       In support of the motion, the Commissioner references the affidavit of Jebby Rasputnis,

Executive Director of the Social Security Administration’s (“SSA”) Office of Appellate

Operations, who attests that while the SSA has steadily increased its capacity to produce

administrative records electronically as of July 2020, the process is presently insufficient to meet

the agency’s workload. Doc. 10-1. Ms. Rasputnis further testifies that the SSA is working to

increase its production of administrative records through procurement of additional resources to
      Case: 3:20-cv-00165-MJN Doc #: 14 Filed: 10/09/20 Page: 2 of 2 PAGEID #: 40




address staffing and process issues occurring as a result of the COVID-19 global health pandemic.

Id.

        In response, Plaintiff asserts that due to the two prior extensions of times -- totaling 90 days

-- and due to her suffering from medical and financial difficulties, the Commissioner should not

be granted additional time to file the administrative record. Doc. 12. Instead, Plaintiff suggests

that her case should be jointly remanded to the Commissioner.               Id. at PageID 31.      The

Commissioner, at this time, opposes a joint remand, and argues that Plaintiff fails to demonstrate

other circumstances, i.e., new and material evidence, warranting remand. Doc. 13.

        While the Court is sensitive to the desire of Plaintiff’s counsel to timely and efficiently

hear this matter -- as is the Court -- the Court finds that remand is not appropriate at this time. See

42 U.S.C. § 405(g) (permitting the Court to remand a case “on [the] motion of the Commissioner

… made for good cause shown before the Commissioner files the Commissioner’s answer” or

“upon a showing that there is new evidence which is material and that there is good cause for the

failure to incorporate such evidence into the record in a prior proceeding”).

        Accordingly, the Commissioner’s third motion for an extension of time is GRANTED for

good cause shown. The Commissioner shall file an administrative record as soon as practicable.

If the administrative record cannot be filed on or before October 28, 2020, and the Commissioner

shall FILE A STATUS REPORT on or before October 28, 2020 and every thirty (30) days

thereafter until the administrative record is filed in this case.

        IT IS SO ORDERED.



Date:    October 9, 2020                                s/Michael J. Newman
                                                        Michael J. Newman
                                                        United States Magistrate Judge



                                                   2
